Case 4:14-cv-04001-SOH Document 168                   Filed 04/01/19 Page 1 of 5 PageID #: 3685



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

JEFF DENNINGTON, JAMES STUART,                    )
and CAREDA L. HOOD, individually and              )
on behalf of all others similarly situated,       )
                                                  )
       Plaintiffs,                                )
                                                  )
v.                                                )         No. 14-cv-04001
                                                  )
STATE FARM FIRE AND CASUALTY                      )
COMPANY and STATE FARM                            )
GENERAL INSURANCE COMPANY                         )
                                                  )
       Defendants.                                )

                   PLAINTIFFS’ OPPOSED MOTION FOR ORDER
               APPROVING CLASS NOTICE PLAN AND CLASS NOTICE

       Plaintiffs file this Opposed Motion for Order Approving Class Notice Plan and Class

Notice, and in support state the following:

       This Court granted Plaintiffs’ contested motion for class certification on August 24, 2016

(ECF 142). Defendant appealed, and the Court’s order was affirmed. Eighth Circuit Opinion,

December 6, 2018. Defendant moved for rehearing, which was denied. Eighth Circuit Order,

January 29, 2019. Mandate has issued. Eighth Circuit Mandate, February 5, 2019.

       This Court’s original class definition was modified slightly by the Eight Circuit. The

Court has entered an order approving the class definition in light of that modification.

(ECF 163).

       It is necessary to send a class notice to all class members. FED. R. CIV. P. 23(c)(2)(B).

The requirements of the notice are set forth in the rule:

       (2) Notice.
              …
              (B) For (b)(3) Classes. For any class certified under Rule 23(b)(3), the
       court must direct to class members the best notice that is practicable under the
Case 4:14-cv-04001-SOH Document 168                   Filed 04/01/19 Page 2 of 5 PageID #: 3686



       circumstances, including individual notice to all members who can be identified
       through reasonable effort. The notice must clearly and concisely state in plain,
       easily understood language:
               (i) the nature of the action;
               (ii) the definition of the class certified;
               (iii) the class claims, issues, or defenses;
               (iv) that a class member may enter an appearance through an attorney if
                     the member so desires;
               (v) that the court will exclude from the class any member who requests
                     exclusion;
               (vi) the time and manner for requesting exclusion; and
               (vii) the binding effect of a class judgment on members under Rule
                     23(c)(3).

         Plaintiffs and Defendant held numerous conference calls, and exchanged numerous

emails and drafts, of the notice documents. However, Plaintiffs and Defendant could not reach an

agreement on all issues related to the notice plan.

       Accordingly, Plaintiffs submit in connection with this motion their proposed Notice Plan

(Exhibit 1), which Plaintiffs submit is “the best notice that is practicable under the

circumstances.” Plaintiffs request that the Notice Plan be approved, and that the Third-Party

Notice Administrator and the parties be ordered to comply with the terms of the Notice Plan.

       Plaintiffs submit in connection with their Notice Plan (Exhibit 1) their proposed

documents as follows:

       1.      Ex. A to Ex. 1 - Postcard Notice

       2.      Ex. B to Ex. 1 - Long Form Notice

       3.      Ex. C to Ex. 1 - Website Banner

       4.      Ex. D to Ex. 1 - Notice Format for Class Notice, and

       5.      Ex. E. to Ex. 1 - Publication Notice

that address each of the requirements of Rule 23. Plaintiffs request that these forms be approved

for use in connection with the Notice Plan.



                                                  2
Case 4:14-cv-04001-SOH Document 168                  Filed 04/01/19 Page 3 of 5 PageID #: 3687



        Plaintiffs submit JND Legal Administration to the Court for approval to serve as the

Third-Party Notice Administrator. A firm biography is attached as Exhibit 2 hereto. Plaintiffs

have had the proposed notice plan reviewed by JND, and have obtained reasonable price quotes

from JND that are within the expected range for a notice program of this size.

                                            PRAYER

        For these reasons, the Plaintiffs request that the Court enter an order approving the Class

Notice Plan, and direct the parties and the Third Party Administrator to effectuate the Notice

Plan.

        Dated: April 1, 2019

                                             Respectfully submitted,

                                             MATTHEW L.MUSTOKOFF (Pro Hac)
                                             RICHARD A. RUSSO, JR. (Pro Hac)
                                             KESSLER TOPAZ MELTZER & CHECK, LLP
                                             280 King of Prussia Road
                                             Radnor, Pennsylvania 19087
                                             Telephone: 610.667.7706
                                             Facsimile: 610.667.7056

                                             /s/ Matt Keil
                                             JOHN C. GOODSON
                                             Arkansas Bar No. 90018
                                             MATT KEIL
                                             Arkansas Bar No. 86099
                                             KEIL &GOODSON P.A.
                                             406 Walnut Street
                                             Texarkana, AR 71854
                                             Telephone: 870.772.4113
                                             Facsimile: 870.773.2967




                                                 3
Case 4:14-cv-04001-SOH Document 168       Filed 04/01/19 Page 4 of 5 PageID #: 3688



                                 TOM THOMPSON
                                 Arkansas Bar number 77133
                                 CASEY CASTLEBERRY
                                 Arkansas Bar Number 2003109
                                 MURPHY, THOMPSON, ARNOLD,
                                 SKINNER &CASTLEBERRY
                                 555 East Main Street, Suite 200
                                 P.O. Box 2595
                                 Batesville, AR 72503-2595
                                 Telephone: 870.793.3821
                                 Facsimile: 870. 793.3815

                                 RICHARD E. NORMAN
                                 R.MARTIN WEBER, JR.
                                 CROWLEY NORMAN LLP
                                 Three Riverway, Ste. 1775
                                 Houston, TX 77056
                                 Telephone: 713.651.1771
                                 Facsimile: 713.651.1775

                                 STEVEN E. VOWELL
                                 Arkansas Bar No. 75134
                                 TAYLOR LAW PARTNERS, LLP
                                 303 E. Millsap Road
                                 P.O. Box 8310
                                 Fayetteville, AR 72703
                                 Telephone: 479.443.5222

                                 JAMES M. PRATT, JR.
                                 Arkansas Bar No. 74124
                                 JAMES M. PRATT, JR., P.A.
                                 144 Washington NW
                                 Post Office Box 938
                                 Camden, AR 71701
                                 Telephone: 870.836.7328
                                 Facsimile: 870.837.2405

                                 ATTORNEYS FOR PLAINTIFFS




                                      4
Case 4:14-cv-04001-SOH Document 168                Filed 04/01/19 Page 5 of 5 PageID #: 3689



                                CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically with the
Clerk of Court using the CM/ECF system. As such, this pleading was served on all counsel who
are deemed to have consented to electronic service. All other counsel of record not deemed to
have consented to electronic service were served with a true and correct copy of the foregoing by
regular mail on April 1, 2019.

                                            /s/ Matt Keil
                                            Matt Keil



                            CERTIFICATE OF CONFERENCE

        The undersigned certifies that counsel for the parties attempted to resolve their
differences, and attempted to negotiate an agreed notice plan to the Court. The parties were able
to narrow the issues. However, after multiple telephone conferences, emails, and exchanges of
drafts, the parties were unable to reach an agreement on all terms of the notice plan.
Accordingly, Plaintiffs submit this motion to the Court for ruling.

                                            /s/ Matt Keil
                                            Matt Keil




                                               5
